Lumpkin, P. J.
The plaintiff in error, James M. Knight, brought in the city court of Savannah an action against G. R Bond and I. A. Bond, as copartners under the firm name of G. R Bond & *832Brother. The defendants filed a plea to the jurisdiction, alleging that at the time the action was begun they resided in DeKalb county and had never resided in the county of Chatham. After the evidence was closed, the judge directed a verdict in their favor, and of this Knight complains in his bill of exceptions. The only testimony bearing upon the question of jurisdiction was that of G. B. Bond, which is set forth in full in the official report preceding this opinion.
1. We think it quite clear that this testimony demanded a finding in favor of G. E. Bond. Any conclusion that he had abandoned his domicile in the county of DeKalb, or intended to acquire one in the county of Chatham,' would have been totally unwarranted. That he carried Ms family with Mm to Tybee Island, and that they lived with him in the cottage thereon wMch he rented, certainly would not, without more, make Mm or them residents of Chatham county. It is plain that he never contemplated that the stay of Ms family on the island should be otherwise than temporary, and that he took them there for a mere sojourn the length of wMch was to be limited by the completion of his work. Under section 1824 of the Civil Code, the domicile of a married man is the place where his family “ shall permanently reside, if M this State.” Any findmg that the family of G. E. Bond permanently resided, or intended to permanently reside, m Chatham county would have been palpably unfounded. See, m tMs connection, Peacock v. Collins, 110 Ga. 281.
2. We have also without difficulty reached the conclusion that the direction of the verdict was right in so far as it related to I. A. Bond. Under the section of the code just cited, the domicile of a person having no family is “the place where such person shall generally lodge.” In arriving at the meaning which should be given to the words “ generally lodge,” we do not tMnk it would be proper to entirely ignore all reference to the intention of the person concerned with respect to the matter of choosing or acqMrmg an abiding place or domicile. For Mstance, if a single man, who had for years permanently resided in a given city and lodged there all the while, should go to another city on business and there remain a month, lodgMg every night M the same house, it would be qMte true that as to tMs brief period he generally lodged in the house in question; but if it was also true that Ms visit to tMs city was tern*833porary only and for a particular purpose, and that there was no intention on his part to relinquish his established domicile in the city first mentioned, it could not fairly be said that he had acquired a residence in the city he visited, merely because he generally lodged at the same place therein during the period of his stay. It would be immaterial, of course, whether such a stay was for one month, or two, or three, or any other number of months, provided it did not become so extended as that, in connection with other circumstances, it could be reasonably inferred that there was an actual intention to make a change of domicile. Who would say that a young man having permanent employment in the city of Atlanta had acquired a domicile in Rabun county simply because he went to Tallulah Falls for a summer outing, and actually spent ten or twelve weeks in one of the hotels at- that resort? It can not, we think, be seriously questioned that before a single man who has an undoubtedly fixed and established domicile may be said to have changed it, there must be some evidence of an intention so to do. An inspection of the testimony shows that I. A. Bond had been born and reared in DeKalb county; that, with the exception of business trips, he had lived there all his life; that he had a room furnished at his own expense in the house of his mother, and that he had always considered and treated this house as his home and this room as his lodging place. On the other hand, there is nothing in the evidence showing any intention on his part to abandon-his domicile in DeKalb or acquire a new one either in Chatham county or anywhere else on the face of the earth.
We do not think anything here ruled is contrary to the decision rendered by this court in Hinton v. Lindsay, 20 Ga. 746. It appears in that case that one Bradford, a single man, had resided with his father in a particular militia district until he left the paternal-roof for the purpose of engaging on his own account in the business of teaching school in an adjoining district. Apparently, this was his first business venture, and it is fairly inferable that in leaving his father’s house he intended to establish for himself an independent place of abode in the district wherein he was to exercise his profession. That he may have contemplated, at some future day, a return to his father’s house was perfectly consistent with the idea of his acquiring in the meantime a permanent domicile elsewhere; and the mere fact that during the time he was *834exercising Ms vocation in an adjoining district he made weekly visits to his father’s house in the capacity of a guest would not, in and of itself, warrant the conclusion that he had not formed and carried out an intention to remove therefrom and acquire a residence in the district wherein he was conducting Ms school. As tMs was the place where he generally lodged, it was, under all the circumstances disclosed, properly treated as his domicile. Let it be borne in mind that the question really at issue in that case was whether the young man had lost his right to hold his office as a justice of the peace by removing out of the district in which he had been commissioned as such, to wit, the one in wMch he had formerly resided with his father. If he did not move at all, he did not, of course, forfeit his office;, and the sum and substance of the conclusion reached was that he had in point of fact moved out of that district, notwithstanding that after he left he continued to visit his father and spent with him two nights in each week. An examination of the original bill of exceptions in that case shows that it was submitted to the presiding judge upon an agreed statement of facts, the substance of wMch appears in the official report of the case. The bill of exceptions further discloses that one of the points insisted upon was “that said Bradford had not removed from ” the district in which he had been commissioned. In determining whether or not he had done so, the question as to his intention in the matter was necessarily involved, and the judge found as matter of fact that Bradford intended to remove and did remove from Ms father’s house, “where he had previously resided.”
It only remains to inquire whether or not I. A. Bond was subject to suit in Chatham county under any of the provisions of section 1825 of the Civil Code. He was certainly not a person who resided “indifferently at two or more places in this State” and, as such, under a duty of electing wMch of them should be regarded as his domicile. Nor was he a person who “habitually” resided “a portion of the year in one county and another portion in another,” so as to authorize tMrd persons to treat him as a resident of either county. We hazard nothing in saying that he did not “ habitually ” reside a part of the year in DeKalb and another part in Chatham, for he made only one visit to the latter county, and there is nothing to suggest he had the slightest intentioii of. ever going there again. Lastly, he clearly did not belong to that class of “ transient *835persons whose business or pleasure causes a frequent change of residence.” It is true his business necessitated his making occasional trips to places other than his home in DeKalb county, to which he invariably returned, but there is nothing to show that any of his business ventures required on his part “a change of residence.”

Judgment affirmed.


All the Justices concurring, except Simmons, G. J., and Cobb, J., absent.